Election/Restrictions
Applicant's election with traverse of the elastic actuator shown at Figs. 16 & 17 (Species 2) in the reply filed on August 24, 2022 is acknowledged.  The traversal is on the ground(s) that examination of all claimed species would not pose serious burden on the examiner.  This is not found persuasive because such examination would pose serious burden for the reason stated in the election requirement.  Namely, serious burden would be incurred because the inventions (i.e. species) have acquired separate status in the art as shown by their different classification.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 24, 2022.

Information Disclosure Statement
The information disclosure statement filed May 6, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The information disclosure statements filed January 28, 2022 and October 12, 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  Applicant is advised that the date of any re-submission of any item of information contained in these information disclosure statements or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because they fail to show:
The diameter of the insertion bar is larger than a diameter of the through-hole as recited in claim 6 and described at paragraph 0162.
The elastic wedge made of synthetic resin/urethane material as recited in claims 9 & 10 and described in the specification.  See MPEP 608.02 for the appropriate cross hatch patter to depict such material.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The status of the nonprovisional applications (whether patented or abandoned) cited in the specification need to be included in the specification.  If an application has become a patent, the expression “now Patent No. _____” should follow the filing date of the application.  If the  application has become abandoned, the expression “now abandoned” should follow its filing date.

The disclosure is objected to as failing to comply with 37 CFR 1.74 because the detailed description of the invention at paragraphs 0164-0190 fails to refer the drawings with figure numbers and to the features of the invention with reference characters.

The abstract of the disclosure is objected to because it is directed to an unelected species.   Since a drawing of the elected species and the abstract are going to appear on the front page of any patent issuing from this application, the two should agree and correspond to each other.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 13 recites that the elastic actuator comprises “an angle sensor coupled to the shaft”.  However, there is no description, much less an enabling disclosure, of how “angle sensor 250” is built so that it can sense an angle.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites that the elastic actuator comprises “an angle sensor coupled to the shaft”.  However, the angle that this sensor is supposedly sensing is unknown.

Claim Rejections - 35 USC § 102
Claims 5-9 , 11, 12 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oppitz, US 6,905,004.  Oppitz shows a elastic actuator, comprising: 
a gear (22) configured to transmit a rotational force; 
a mounting recess (see Figs. 1 & 2) formed in a first side of the gear; 
a plurality of elastic wedges (14, 52) configured to be received in the mounting recess at positions (50) that are spaced apart from each other in a circumferential direction of the mounting recess, each elastic wedge including a synthetic resin material (col. 4, lines 20, 48 & 49); 
a through-hole (see Figs. 1 & 2) penetrating an elastic wedge among the plurality of elastic wedges; 
an output body (16) configured to cover the first side of the gear; and 
at least one insertion bar (18) protruding from a first side of the output body toward the first side of the gear and configured to be inserted into the through-hole,
wherein Fig. 1 shows a diameter of the insertion bar at its left end is larger than a diameter of the through hole,
wherein Figs. 1 & 2 show an inner circumference of the gear is defined by the mounting recess, and a plurality of supports (24) protrude radially inward from the inner circumference to support the elastic wedges in the circumferential direction,
wherein Figs. 1 & 2 show each elastic wedge is compressed between a pair of adjacent supports,
wherein Fig. 2 shows the elastic wedge has a wedge shape in which a circumferential length increases in a radial direction of the mounting recess from an inner side toward an outer edge,
wherein a shaft (12) is coupled to the output body and penetrating the gear,

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oppitz.  At col. 4, lines 20, 48 & 49, Oppitz discloses the elastic wedge (52) is made of synthetic resin material, but does not expressly disclose urethane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the elastic wedge from urethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  See also Item 16a below.

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
At col. 4, lines 63 & 64, Norcia teaches urethane is a suitable material for an elastic wedge (48, 49) of an elastic actuator
At col. 2, lines 7-10, Sutton discloses an elastic actuator with an angle sensor.
Denton discloses an elastic actuator with a gear configured to transmit rotational force.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679